Citation Nr: 1629140	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-15 283	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated 50 percent from January 14, 2008, through September 21, 2010, and rated 70 percent as of September 22, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2014, during the course of the appeal, the Veteran had a videoconference hearing with a Veterans Law Judge from the Board.  


FINDING OF FACT

On June 29 2016, prior to the promulgation of a decision in the appeal, the Board received the Veteran's request to withdraw the appeal.  


CONCLUSION OF LAW

The criteria to withdraw an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

In June 2016, VA received a request the Veteran to withdraw the appeal.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


